Case: 4:17-cv-02455-CDP Doc. #: 128 Filed: 03/29/19 Page: 1 of 2 PageID #: 2914



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION


  MALEEHA AHMAD, et al.,               )
                                       )
          Plaintiffs,                  ) Case No. 4:17-cv-2455-CDP
                                       )
  v.                                   )
                                       )
  CITY OF ST. LOUIS,                   )
                                       )

       NOTICE OF FILING OF EXHIBITS IN SUPPORT OF MOTION TO
                       DISSOLVE AND DISMISS

          Defendant gives notice that it is filing herewith the

  following exhibits, consisting of flash drive, DVDs, and

  external drive containing video exhibits in support of

  defendant's motion to dissolve preliminary injunction and

  dismiss:

  Exhibits C and V--flash drive containing Exhibit C, video

  excerpts of protest activity during daylight 9/15/17, and

  Exhibit V, video excerpts of incident at Page and Walton in

  2015;

  Exhibit D--DVD containing video excerpts of protest

  activity during night of 9/15/17;

  Exhibit E--DVD containing video excerpts of protest

  activity during 9/17/17;

  Exhibit F--DVD containing video excerpts of protest

  activity during 9/17/17;
Case: 4:17-cv-02455-CDP Doc. #: 128 Filed: 03/29/19 Page: 2 of 2 PageID #: 2915



  Exhibit G--external drive containing compilation of videos

  of protest activity, September-October 2017.

        Defendant certifies that copies of the foregoing have

  been or will be served on counsel for plaintiffs

  concurrently with the filing hereof.

                                       Respectfully submitted,
                                       JULIAN L. BUSH
                                       CITY COUNSELOR

                                       /s/ Robert H. Dierker
                                       Robert H. Dierker 23671MO
                                       Associate City Counselor
                                       dierkerr@stlouis-mo.gov
                                       Brandon Laird 65564MO
                                       Associate City Counselor
                                       Abby Duncan 67766MO
                                       Assistant City Counselor
                                       Megan Bruyns 69987MO
                                       Assistant City Counselor
                                       Amy Raimondo 71291MO
                                       Assistant City Counselor
                                       1200 Market St.
                                       City Hall, Rm 314
                                       St. Louis, MO 63103
                                       314-622-3361
                                       Fax 314-622-4956




                                      2
